DETAILED ACTION
This action is a response to communication filed January 19th, 2021.
Claims 1-8 are pending in this application.  Claims 1, 5, and 8 are currently amended.  Claim 9 is currently canceled.
The present application is a national stage entry of PCT/JP2017/011519, filed March 22nd, 2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al (U.S. Patent Application Publication no. 2018/0113640, hereinafter Fernandez) in view of Haustein et al (U.S. Patent Application Publication no. 2008/0162813, hereinafter Haustein) and Celis et al (U.S. Patent Application Publication no. 2012/0072652, hereinafter Celis).

With respect to claims 1 and 8, Fernandez discloses a data processing system, comprising:
a plurality of computers, deploying a distributed file system (paragraphs [0021]-[0022]) each of the plurality of computers including a processor and a memory (paragraph [0028]);
a storage device which is connected to the plurality of computers to store data (paragraph [0031]); and

wherein the plurality of computers includes a data processing unit that processes data (paragraph [0032], lines 4-7, processing device), and a data buffer that retrieves and stores the data processed by the data processing unit from the storage device (paragraph [0132]),
wherein the data buffers are distributed among the plurality of computers (paragraph [0033], lines 8-11), and 
wherein the data processing unit determines a capacity of the data buffer to be used (paragraph [0140], lines 23-26), 
wherein the management computer measures the data transfer performance of data transmission (paragraph [0162]) between the data buffer and the storage device (paragraph [0189]), determines a number of computers among the plurality of computers to meet the data transfer performance set in the data processing unit (paragraph [0167], lines 17-32),
wherein the plurality of computers distributes a data buffer of a predetermined capacity to the determined number of computers (paragraph [0145], lines 1-8),
wherein, when receiving a notification of performing or deleting one or more computers among the plurality of computers, adjusting a number of computers among the plurality of computers  based upon the notification (paragraph [0145], lines 1-8, remedial measures…adjusting one or more system configuration parameters).
But, Fernandez does not discloses wherein the data buffers are distributed among the plurality of computers each of the plurality of computers transfers data to and from the storage device in parallel.
buffers 206-208) each of the plurality of computers transfers data to and from the storage device in parallel (paragraph [0041], lines 1-3), and 
wherein the data processing unit determines a capacity of the data buffer to be used (paragraph [0057], lines 6-9) and a data transfer performance of data transmission between the data buffer to be used and the storage device (paragraph [0041], lines 7-12), 
determines a number of computers among the plurality of computers to meet the data transfer performance set in the data processing unit (paragraph [0061]) based on results of the data transfer performance measurement as the number of computers to distribute the data buffer of a predetermined capacity (paragraph [0061]), and
wherein, when receiving a request of measurement, the management computer measures a data transfer performance of data transmission between the data buffer and the storage device (paragraph [0082]), and makes a response with a measurement result of the data transfer performance (paragraph [0094], reassigned to a logical tape drive requesting it).
It would have been obvious to one skilled in the art at the time of the effective filing date to combine the performance tuning in a storage system that includes one or more storage devices of Fernandez with the multiple logic media drives of Haustein.  The motivation to combine being to improve the management of media storage system.  The media storage system being improved by allowing parallel reads and writes to a single media drive simultaneously (Haustein: abstract).
But, the combination of Fernandez and Haustein does not discloses adjusting the plurality of computer to increase efficient use of computer resources and to suppress a failure of data performance.
However, Celis discloses a system arranged for efficiently using computer resources () while suppressing a failure in performance (paragraph [0063], lines 1-7);
buffer manager exposes the augmented buffer pool 240);
Adjust the plurality of computers to the determined number of computers (paragraph [0079], eviction mechanism; paragraph [0081]); and 
Determine the number of computer to Increase efficient use of computer resources and to suppress a failure of data performance (paragraph [0063], lines 1-7; paragraph [0092]).
It would have been obvious to one skilled in the art at the time of the effective filing date to combine the performance tuning in a storage system that includes one or more storage devices of Fernandez and the multiple logic media drives of Haustein, with the multi-level buffer pool of Celis.  The motivation to combine being to improve the buffer management of a network storage system.  The buffer management of the network storage system being improved by a buffer manager to control the efficiency of a pool of buffers (Celis: abstract).

With respect to claim 2, the combination of Fernandez, Haustein, and Celis discloses data processing system according to claim 1, Fernandez further discloses wherein the management computer includes first management information in which a request performance of data transmission between the data buffer and the storage device is set in advance (paragraph [0189]), and determines the number of computers among the plurality of computers according to the request performance and the results of the performance measurement (paragraph [0166]).

With respect to claim 3, the combination of Fernandez, Haustein, and Celis discloses data processing system according to claim 1, Fernandez further discloses wherein the storage device includes a plurality of storage devices (paragraph [0031]),

wherein, in a case where a history of the same storage device as the storage device connected to the data buffer exists in the second management information, the management computer calculates the number of computers among the plurality of computers from the history of the second management information instead of measuring the performance of data transmission (paragraph [0132]).

With respect to claim 4, the combination of Fernandez, Haustein, and Celis discloses data processing system according to claim 3, Fernandez further discloses wherein, in a case where a plurality of histories of the same storage device exists in the second management information, the management computer calculates the number of computers among the plurality of computers on the basis of a result obtained by performing a predetermined statistic processing on the plurality of histories (paragraph [0132]).

With respect to claim 5, the combination of Fernandez, Haustein, and Celis discloses data processing system according to claim 2, Fernandez further discloses,
wherein the data processing system additionally comprises a node pool, the node pool including one or more first nodes which functions as a data buffer and includes a second node which is a data processing node which makes an access to the data buffer (paragraph [0142]),
wherein the second node transmits a connection request to the data buffer toward the management computer (paragraph [0143]),
wherein the management computer causes the node pool to perform the first, node when receiving the connection request to the data buffer from the second node (paragraph [0143]).

With respect to claim 6, the combination of Fernandez, Haustein, and Celis discloses the data processing system according to claim 5, Fernandez further discloses,
wherein the first management information includes an initial value of the number of first nodes which are performed by the node pool (paragraph [0145]), 
wherein the management computer causes the node pool to perform the first node by a number corresponding to the initial value when receiving the connection request to the data buffer from the second node (paragraph [0146]). 

With respect to claim 7, the combination of Fernandez, Haustein, and Celis discloses the data processing system according to claim 6, Fernandez further discloses,
wherein the storage device includes a plurality of storage devices, each of which has a different recording medium (paragraph [0196]), 
wherein the initial value and the request performance are set in advance for every storage device of which the recording medium is different in the first management information (paragraph [0145]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kewitsch	Pat. Pub.	2010/0316334
David		Pat. Pub.	2011/0307677
Hnatko		Pat. Pub.	2012/0059958
Tzelnic		Patent no.	9,286,261
Hildebrand	Pat. Pub.	2016/0092468
Faibish		Patent no.	9,465,549

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

3/18/21
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457